UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8399


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAWLE ANTHONY COLE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:98-cr-01126-JFA-1)


Submitted:    March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rawle Anthony Cole, Appellant Pro Se. Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rawle Anthony Cole appeals the district court’s order

denying his 18 U.S.C. § 3582(c) (2006) motion.               We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                United States v.

Cole,   No.     0:98-cr-01126-JFA-1        (D.S.C.   Nov.    3,     2008).     We

dispense      with   oral   argument   because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2